In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-12-00086-CR



             JAMIE LEE COKER, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 188th District Court
                 Gregg County, Texas
               Trial Court No. 32984-A




       Before Morriss, C.J., Carter and Moseley, JJ.
        Memorandum Opinion by Justice Moseley
                         MEMORANDUM OPINION
        Jamie Lee Coker appeals from his conviction of intoxication assault and sentence of ten

years’ imprisonment. Coker has filed a single brief, in which he raises issues common to all of

his appeals. 1 He argues that: (1) the waiver of his right to a jury trial and the stipulations of

evidence entered by him were involuntary, (2) the trial court erred in failing to reinstate the right

to a jury trial and in allowing the use of his stipulations of evidence, and (3) the trial court erred

in admitting “various State’s exhibits” over objections to their admissibility, including hearsay,

violations of the Confrontation Clause and Fifth Amendment rights, and Texas Code of Criminal

Appeals Article 33.22 objections.

        We addressed these issues in detail in our opinion of this date on Coker’s appeal in cause

number 06-12-00084-CR. For the reasons stated therein, we, likewise, conclude that error has

not been shown in this case.

        We affirm the trial court’s judgment.



                                                    Bailey C. Moseley
                                                    Justice

Date Submitted:           June 18, 2013
Date Decided:             June 19, 2013

Do Not Publish




1
 Coker also appeals two convictions of intoxication manslaughter, one resulting in a sentence of twenty years’
imprisonment in our cause number 06-12-00084-CR, the other resulting in thirty years’ imprisonment in our cause
number 06-12-00085-CR, and two other separate convictions for intoxication assault, each resulting in sentences of
ten years’ imprisonment in our cause numbers 06-12-00087-CR and 06-12-00088-CR.

                                                        2